UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TERESA A. TOLER; ROY TOLER, SR.,       
              Plaintiffs-Appellants,
                 v.
                                                  No. 00-1697
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, a corporation,
              Defendant-Appellee.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                         (CA-99-1018-2)

                      Argued: November 1, 2001

                      Decided: December 28, 2001

     Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Menis E. Ketchum, GREENE, KETCHUM, BAILEY, &
TWEEL, Huntington, West Virginia, for Appellants. Charles S. Pic-
cirillo, SHAFFER & SHAFFER, Charleston, West Virginia, for
Appellee. ON BRIEF: John H. Bicknell, GREENE, KETCHUM,
BAILEY, & TWEEL, Huntington, West Virginia, for Appellants.
Carl L. Fletcher, Jr., SHAFFER & SHAFFER, Charleston, West Vir-
ginia, for Appellee.
2       TOLER v. STATE FARM MUTUAL AUTOMOBILE INSURANCE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  This insurance coverage dispute arises out of an automobile acci-
dent that injured Teresa Toler. Because we are unable to determine,
on the record before us, whether this civil action satisfies the $75,000
amount in controversy requirement for diversity jurisdiction, we
vacate and remand the case to the district court with instructions to
determine whether subject matter jurisdiction exists pursuant to 28
U.S.C. § 1332.

                                   I.

   The parties have stipulated to the facts. J.A. 19-21. Felicia Johnson
brought her car, which was in need of repair, to M & R Autoworks,
a business owned by Roy Toler, Sr. While at M & R, Johnson’s car
had to be taken to a Huntington, West Virginia dealership for further
repairs. Roy Toler, Sr.’s wife, Teresa Toler, and his daughter-in-law,
Martha Toler, agreed to drive Johnson’s car to the Huntington dealer-
ship. During the trip to Huntington, with Martha at the wheel and
Teresa in the passenger seat, a vehicle owned and operated by Paula
K. Adams negligently struck Johnson’s car, injuring Teresa. Adams’
insurer, Dairyland Insurance Company, conceded Adams’ liability
and paid its $20,000 policy limit to Teresa. Johnson’s insurer, State
Farm Automobile Insurance Company, paid Teresa an additional
$25,000 in medical payment coverage.

   Teresa sought additional coverage from two State Farm Mutual
Insurance Company policies: one issued to Martha and her husband
(Roy Toler, Jr.), and one issued to Teresa and her husband (Roy
Toler, Sr.). Each policy provided $25,000 in medical payment cover-
age and $100,000 in underinsured motorist coverage, and Teresa sub-
mitted claims under both coverage provisions. State Farm extended
underinsured motorist coverage under Teresa’s policy, but denied
         TOLER v. STATE FARM MUTUAL AUTOMOBILE INSURANCE                3
underinsured motorist coverage under Martha’s policy. J.A. at 7-8.
State Farm also denied Teresa medical payment coverage under both
policies.

   Teresa and Roy Toler, Sr. then filed suit against State Farm in a
West Virginia state court, seeking a declaratory judgment that Teresa
is entitled to: 1) medical payment coverage under Teresa’s policy,
with a limit of $25,000; 2) medical payment coverage under Martha’s
policy, with a limit of $25,000; and 3) underinsured motorist coverage
under Martha’s policy, with a limit of $100,000. J.A. at 6-8; 163-74.
State Farm removed to federal district court, pursuant to 28 U.S.C.
§ 1441, and moved for summary judgment. At summary judgment,
the Tolers conceded that Teresa was not entitled to the $100,000
underinsured motorist coverage under Martha’s policy. Appellant’s
Br. at 4. The district court then granted summary judgment to State
Farm on all three of Teresa’s claims. The Tolers appeal only the dis-
trict court’s ruling on the two $25,000 medical payment coverage pro-
visions.

                                   II.

   The first issue, which the parties did not discuss, is whether this
case is within the subject matter jurisdiction of the federal courts. This
is a diversity case, and the amount in controversy must exceed
$75,000, exclusive of interest and costs. See 28 U.S.C. § 1332.
Because State Farm removed this case to federal court, it bears the
burden of showing that federal jurisdiction has been properly invoked.
See Mulcahey v. Columbia Organic Chemicals Co., Inc., 29 F.3d 148
(4th Cir. 1994). State Farm is unable to show, on the record before
us, whether the amount in controversy exceeds $75,000, so we vacate
and remand this case to the district court to give State Farm the
opportunity to do so.

   When a plaintiff seeks declaratory relief, the amount in controversy
for purposes of section 1332 is the "value of the object of the litiga-
tion." Hunt v. Washington State Apple Advertising Commission, 432
U.S. 333, 347 (1977). We must determine whether Teresa, if granted
declaratory relief on all her claims, would be entitled to recover more
than $75,000 from State Farm.
4        TOLER v. STATE FARM MUTUAL AUTOMOBILE INSURANCE
   As to the value of Teresa’s claims for medical payment coverage
under the two State Farm policies, the maximum payable under those
provisions is $25,000 each, for a total of $50,000. A court should not,
however, automatically equate the value of Teresa’s claims with the
policy limits of the coverage. Of that $50,000, Teresa could only
recover "reasonable medical expenses" under the medical payment
coverage provisions (if she prevailed on her declaratory judgment
action). J.A. at 36. Teresa alleged, in her state court complaint, that
her medical expenses were "more than $39,000." J.A. at 7. Because
Teresa has already received $25,000 of medical payment coverage
under Felicia Johnson’s policy, J.A. at 20, the "value" of her claims
for medical payment coverage under the two State Farm policies, as
best we can tell from the record, is about $14,000.

   That is not enough for diversity jurisdiction, which makes Teresa’s
now-abandoned claim for uninsured motorist coverage under Mar-
tha’s policy crucial to the jurisdictional inquiry. Martha’s underin-
sured motorist policy covers "damages for bodily injury and property
damage an insured is legally entitled to collect from the owner or
driver of an underinsured motor vehicle." J.A. at 39 (emphasis in
original). Although the policy limit under this provision is $100,000,
there is no evidence or allegations regarding the extent of Teresa’s
"bodily injury" and "property damage" other than her $39,000 in med-
ical bills. Moreover, State Farm has already extended $100,000 of
underinsured motorist coverage to Teresa under Teresa’s policy. J.A.
at 7-8. Hence, in computing the "value" of Teresa’s claim against
Martha’s underinsured motorist coverage, a court must take into
account the $100,000 of underinsured motorist coverage that State
Farm has extended to her. In sum, there is nothing stipulated or even
alleged in the record as to whether the value of Teresa’s claim for
underinsured motorist coverage under Martha’s policy might help this
case meet the jurisdictional minimum amount in controversy.

   There is a further problem in relying on Teresa’s claim against
Martha’s uninsured motorist coverage to establish the requisite
amount in controversy. This claim was so meritless that the Tolers
conceded the point at summary judgment and have not argued this
issue on appeal.* Appellant’s Br. at 4. The district court should have

  *Under Martha’s policy, underinsured motorist coverage could only be
paid to an "insured," J.A. at 39, defined as the policyholder, his spouse,
         TOLER v. STATE FARM MUTUAL AUTOMOBILE INSURANCE                 5
considered, sua sponte if necessary, whether the Tolers’ repudiation
of this claim, essential to establish subject matter jurisdiction,
required a remand to state court. The parties will have an opportunity
to fully brief and litigate this issue on remand. This is an issue that
must be addressed even if State Farm can show that the "value" of
Teresa’s now-abandoned claim against Martha’s uninsured motorist
coverage, when combined with the "value" of Teresa’s medical pay-
ment coverage claims, would establish an amount in controversy
greater than $75,000.

                             CONCLUSION

    The Tolers filed their initial complaint in state court, so there was
no need for them, at that time, to plead facts regarding the amount in
controversy. State Farm, by removing this case to federal court, bears
the burden of showing this court that the "value of the object of the
litigation" in this declaratory judgment action exceeds $75,000, and
it is unable to do so on the record before us. None of these issues was
litigated or briefed before us, nor addressed by the district court
below, so we vacate and remand the case to the district court with
instructions to determine whether the federal courts have subject mat-
ter jurisdiction over this civil action pursuant to 28 U.S.C. § 1332.

                                                         It is so ordered.

any "relative," and certain persons occupying a car owned by the policy-
holder or being used as a temporary substitute car. J.A. at 40. The policy
defines "relative" as "a person related to [the policyholder or his spouse]
. . . who lives with [the policyholder]. J.A. at 28. Teresa did not reside
with Martha, so Teresa met none of these definitions of "insured" under
Martha’s policy.